Citation Nr: 0903556	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  08-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the veteran claims that he developed allergies while in 
service that have continued to this day.  He has been 
diagnosed with asthma and chronic obstructive pulmonary 
disease (COPD).  Service treatment records reveal treatment 
at the allergy clinic at the Raymond F. Bliss Army Hospital 
while stationed at Fort Huachuca, Arizona, on multiple 
occasions.  Although this evidence is too equivocal or 
lacking in specificity to support a decision on the merits, 
it is sufficient to trigger VA's duty to afford the veteran a 
medical examination.  

As such, this case must be remanded in order to obtain a 
medical opinion to determine the nature and etiology of the 
veteran's current respiratory disorders.  



Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule the veteran for 
an appropriate examination to assess the 
nature and etiology of any current 
respiratory disorder.  The claims folder 
should be made available and reviewed by 
the examiner.  Based on review of the 
entire record and examination of the 
veteran, the examiner is asked to:

(a)  Identify the appropriate diagnosis 
pertaining to the veteran's claimed 
respiratory disorder(s).

(b)  Determine the likelihood that the 
veteran's current diagnosis preexisted 
his tour of active service beginning in 
November 1966.  

If the examiner finds that such a 
condition preexisted the veteran's period 
of active service, the examiner is asked 
to comment on the likelihood that any 
such preexisting condition was aggravated 
by the veteran's period of active service 
from November 1966 to November 1969.

(c) Regardless of the response to the 
above inquiry, the examiner is also 
requested to offer an opinion of whether 
is it at least as likely as not that any 
current respiratory disorder is causally 
related to his period of active service.  

The examiner should include an 
explanation for all opinions provided.  
If the examiner is unable to offer any 
opinion without resorting to speculation, 
the report should so state.  Any opinions 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record. The examiner's report should 
indicate that the claims file was 
reviewed.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, including all the evidence 
associated with the claims file since the 
statement of the case, and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

